Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 22, 2021

                                     No. 04-21-00276-CV

                         IN THE INTEREST OF M.C.L., A CHILD

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-00477
                      The Honorable Kimberly Burley, Judge Presiding

                                        ORDER

        This is an accelerated appeal of an order terminating the appellants’ parental rights,
which must be disposed of by this court within 180 days of the date the first notice of appeal is
filed. Tex. R. Jud. Admin. 6.2. Appellant R.E. filed a notice of appeal on July 7, 2021 and
appellant M.L. filed a notice of appeal on July 9, 2021. Thus, the 180-day deadline in which this
court must dispose of this appeal is January 3, 2022, and briefs from both appellants are due
September 22, 2021.

       On September 22, 2021, R.E. filed a motion requesting an extension of time until October
6, 2021 to file her appellant’s brief.

       R.E.’s motion is GRANTED, and her appellant’s brief is due no later than October 6,
2021. Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.



                                                    _________________________________
                                                    Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court